DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Hayakawa (US 2012/0035920) teaches a noise estimation apparatus includes a correlation calculator configured to calculate a correlation value of a spectrum between a plurality of frames in sound information obtained using one or more microphones, a power calculator configured to calculate a power value indicating a sound level of one target frame among the plurality of frames, an update determiner configured to determine an update degree indicating a degree to which the sound information of the target frame is to be reflected in a noise model stored in a storage, or determine whether or not the noise model is to be updated to another noise model, based on the power value of the target frame and the correlation value, and an updater configured to generate the other noise model based on a determined result, the sound information of the target frame, and the noise model. 
Guo et al. (US 2015/0243284) teaches a method for speech modeling by an electronic device is described. The method includes obtaining a real-time noise reference based on a noisy speech signal. The method also includes obtaining a real-time noise dictionary based on the real-time noise reference. The method further includes obtaining a first speech dictionary and a second speech dictionary. The method additionally includes reducing residual noise based on 
The difference between the prior art and the claimed invention is that Guo and Hayakawa do not explicitly teach the training model being an RNN model using GRU; performing log spectrum estimation on the speech signal of the model, calculating a signal-to-noise ratio of the current frame after the matching with the original speech signal, and calculating the current noise reduction suppression coefficient according to the signal-to-noise ratio; applying the noise reduction suppression coefficient to the log spectrum of the original signal, performing window overlap and inverse Fourier transform on the result, sending the result to the corresponding playback device through the network, and playing the processed signal.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Guo and Hayakawa to include the training model being an RNN model using GRU; performing log spectrum estimation on the speech signal of the model, calculating a signal-to-noise ratio of the current frame after the matching with the original speech signal, and calculating the current noise reduction suppression coefficient according to the signal-to-noise ratio; applying the noise reduction suppression coefficient to the log spectrum of the original signal, performing window overlap and inverse Fourier transform on the result, sending the result to the corresponding playback device through the network, and playing the processed signal. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656